Exhibit 10.40

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT to the Employment Agreement dated February 1, 1993 (the
“Employment Agreement”) between Titan Pharmaceuticals, Inc. (the “Company”) and
Louis R. Bucalo, M. D. (the “CEO”) is made as of February 7, 2005. Capitalized
terms used in this Amendment shall have the same meanings set forth in the
Employment Agreement.

WITNESSETH:

WHEREAS, the Company and the CEOs desire to amend the Employment Agreement to
extend the term and modify certain of the termination provisions.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

1.             Term.  Section 2 of the Employment Agreement is hereby deleted in
its entirety and replaced with the following:

                                Term. This Agreement shall expire on February 1,
2008, unless extended by mutual agreement of the parties, unless sooner
terminated as herein provided.

2.             Termination. Section 7(c) of the Employment Agreement is hereby
amended by changing all references to 18 months to two years.

3.             Effectiveness. This Amendment shall be deemed effective as of
February 7, 2005.

4.             Miscellaneous.

a.             Agreement Amended.  Subject to the provisions of this Section 4,
this Amendment shall be deemed to be an amendment to the Employment Agreement. 
All references to the Employment Agreement in any other document, instrument,
agreement or writing hereafter shall be deemed to refer to the
EmploymentAgreement as amended hereby.

b.             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the laws of the State of California.

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
day and year first above written.

 

TITAN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Sunil Bhonsle

 

 

 

 

Sunil Bhonsle, Chief Operating Officer

 

 

 

 

 

 

CEO:

 

 

 

 

 

 

 

 

/s/ Louis R. Bucalo

 

 

 

Louis R. Bucalo, M.D.

 

 

 

 

 

 

 

/s/ Sharon Ahlmark

 

 

 

Sharon Ahlmark

 

 

--------------------------------------------------------------------------------

 